Citation Nr: 0318961	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied service 
connection for the cause of the veteran's death as a not 
well-grounded claim.  In an April 2000 decision, the Board 
denied the appeal for service connection for the cause of the 
veteran's death because the claim was not well grounded.

The appellant appealed the April 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
She also appointed Mark R. Lippman, attorney, to provide 
further representation before the Court and VA with regard to 
the appellant's claim for DIC.  In a December 2000 order, the 
Court granted a November 2000 joint motion from the parties 
to vacate the April 2000 Board decision and to remand the 
case for readjudication and consideration of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) that redefined VA's duty to assist the veteran in 
the development of a claim and eliminated the concept of a 
well-grounded claim.  VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  Thereafter, the case 
was returned to the Board.

In a February 2001 letter, the Board asked the appellant's 
attorney whether he wanted to submit additional argument 
and/or evidence.  In correspondence dated in April 2001, the 
attorney requested DIC for the appellant under 38 U.S.C.A. 
§ 1318 based on clear and unmistakable error (CUE) in the 
July 1947 RO rating decision, on the theory that it had 
incorrectly evaluated the veteran's service-connected 
disabilities and failed to consider his entitlement to a 
total rating for compensation purposes based on individual 
unemployability.

In a September 2002 letter, the RO notified the appellant 
that action would be deferred on her claim for DIC under 
38 U.S.C.A. § 1318 pending the completion of VA rulemaking.  
In a March 2003 decision, the Board denied the appeal for 
service connection for the cause of the veteran's death and 
deferred action on the claim for DIC under 38 U.S.C.A. § 1318 
pending the completion of VA rulemaking in accordance with 
the holding in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. 
Cir. 2001) (NOVA I).


REMAND

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F. 3d 1373 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the ground of new and 
material evidence, pending further rulemaking proceedings.  
The appellant's claim for DIC under 38 U.S.C.A. § 1318 should 
now be adjudicated.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the appellant of the 
evidence needed to substantiate her claim 
under 38 U.S.C.A. § 1318.  She should be 
advised of the evidence that she needs to 
submit and the evidence that VA will try 
to obtain.

2.  After the above development, the RO 
should adjudicate the appellant's claim 
for DIC under 38 U.S.C.A. § 1318, 
including the April 2001 claim for DIC 
under 38 U.S.C.A. § 1318 based on CUE in 
the July 1947 RO rating decision.  If 
action is adverse to her, an appropriate 
supplemental statement of the case should 
be sent to her and her attorney.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




